Citation Nr: 9930792	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-35 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
February 1977.  This is an appeal from an April 1996 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office Los Angeles, California which denied entitlement to 
service connection for a psychiatric disability.  In 
December 1998 the veteran testified at a hearing at the 
regional office before a hearing officer.  In July 1999 he 
testified at a hearing before a member of the Board of 
Veterans' Appeals (Board) sitting at the regional office.  
The case is now before the Board for appellate consideration. 


FINDINGS OF FACT

1.  The veteran's service medical records reflect that he 
complained of psychiatric problems.

2.  The veteran was hospitalized at a VA medical center 
during October and November 1995 for a bipolar disorder and 
cocaine and alcohol dependence.

3.  The veteran has submitted a plausible claim for service 
connection for an acquired psychiatric disability.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for a psychiatric disability.  38 U.S.C.A.§  
5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records reflect that in a 
report of medical history completed in January 1977, the 
veteran checked those blocks indicating that he had or had 
had frequent trouble sleeping and depression or excessive 
worry.  He indicated that during the last two months he had 
been treated for a mental condition and that the physician 
felt he should be discharged because of emotional problems.  
The report of the veteran's medical examination for discharge 
from service is not of record.  The remainder of his service 
medical records do not reflect any reference to a psychiatric 
condition. 

The veteran's initial claim for VA disability benefits was 
submitted in September 1995.  He indicated that in 1976-1977 
he had been treated at the base hospital in "Minte" Germany 
for psychiatric problems.  

The veteran was hospitalized at the VA Medical Center 
Brentwood during October and November 1995.  He sought 
admission in a depressed state, complaining of inability to 
sleep at night, feeling confused, inability to concentrate, 
inability to make any decisions and feeling very depressed 
with suicidal ideas.  He had also been using drugs.  He was 
detoxified and begun on antidepressant medication.  The final 
diagnoses were bipolar disorder, depressed, and cocaine and 
alcohol dependence.

The record reflects that in September 1996 the regional 
office wrote to the National Personnel Records Center and 
requested records of any psychiatric treatment of the veteran 
in 1977 in "Minte" Germany.  In November 1996 the National 
Personnel Records Center advised the regional office that it 
had been unable to identify "Minte" as a medical facility.  

During the course of the July 1999 hearing, the veteran 
related that he had been treated for psychiatric problems on 
several occasions during the last 4 or 5 months of his active 
service while stationed at Mainz, Germany and that the 
psychiatric problem was the reason he was discharged from 
service.  He related that following his discharge from 
service he returned to his home in New Orleans, Louisiana 
where he may have gone to the VA hospital for treatment but 
was not certain.  He indicated that since he had been in 
California for the previous 6 or 7 years he had been 
receiving psychiatric treatment. 

As matters now stand, it appears that there may be records 
reflecting psychiatric treatment of the veteran during and 
shortly after his separation from military service.  The 
Board considers the veteran's claim to be well-grounded; that 
is, accepting the statements of record as plausible, there is 
evidence of a current disability; of incurrence of the 
disability in service; and a nexus between the in-service 
condition and the current disability.  Caluza v. Brown, 7 
Vet.App. 498 (1995).  The VA accordingly has a duty to assist 
the veteran in the development of his claim.


ORDER

The veteran's claim for service connection for a psychiatric 
disability is well-grounded.


REMAND

In view of the fact that the Board has found the veteran's 
claim for service connection for a psychiatric disability to 
be well-grounded, the VA has a duty to assist him in the 
development of his claim.  Since the evidence of record, as 
set out above, is apparently incomplete, the appeal must be 
REMANDED to the regional office for the following action:


1.  The regional office should contact 
the service department and request copies 
of any records of treatment of the 
veteran for psychiatric problems during 
service in late 1976 and early 1977 at 
Mainz, Germany.  Hospital and clinic 
treatment records from facilities at that 
location should be searched since it is 
likely that such records would not have 
been incorporated with the veteran's 
service medical records.  The service 
department should also be asked to 
provide copies of the veteran's service 
personnel records.  Any such information 
obtained should be included with the 
claims file.  

2.  The regional office should also 
contact the VA Medical Center in New 
Orleans, Louisiana and ask that that 
facility provide copies of any records of 
treatment of the veteran beginning in 
1977.  Any such records obtained should 
also be associated with the claims file.  

3.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.    



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





